       Case 8-20-72883-reg             Doc 17       Filed 11/04/20    Entered 11/04/20 17:43:15




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
In re

SRS CAPITAL FUNDS, INC.,                                             Chapter 7
                                                                     Case No. 8-20-72883 (REG)
                                    Debtor.
----------------------------------------------------------------x

    LIST CONTAINING THE NAME AND ADDRESS OF EACH ENTITY TO BE
 INCLUDED ON SCHEDULES D, E/F, G AND H PURSUANT TO RULE 1007(a)(2) OF
           THE FEDERAL RULES OF BANKRUPTCY PROCEDURE


Adam Goller
136 Oak St
Woodmere, NY 11598-2645


Akiva Egozi Revocable Trust
7572 Andorra Pl
Boca Raton, FL 33433-4958


Ari Jacoby
108 E 37th St
New York, NY 10016-3031


AZB Retirement Ventures LLC
7572 Andorra Pl
Boca Raton, FL 33433-4958


Bennett Schachter
43 Dover Ct
Bergenfield, NJ 07621-3943


Chase Bank USA, N.A.
Cardmember Services
PO Box 15153
Wilmington, DE 19866-5153
      Case 8-20-72883-reg   Doc 17   Filed 11/04/20   Entered 11/04/20 17:43:15




Continuum Capital LLC
7572 Andorra Pl
Boca Raton, FL 33433-4958


Daniel Altmark
29/2 Nachal Refaim
Bet Shemesh, Israel



Daniela Seidner
37 Engel St.
Apt. 17, 4th floor
Kefar



Donny Cohen
7200 Camino Real Ste 200
Boca Raton, FL 33433-5511


Dr Anthony Goldberg
Apartment 2,
41 Harav Berlin,
Jerusale



Eliezer Langer
2218 Farringdon Rd
Baltimore, MD 21209-2704


Ely & Rebecca Allen
173 Dana Pl
Englewood, NJ 07631-3628


Evan Hochstein
811 Avenue N
Brooklyn, NY 11230-5717




                                         2
      Case 8-20-72883-reg       Doc 17   Filed 11/04/20   Entered 11/04/20 17:43:15




Elisheva and Harris Goldstein
408 Edgewood Avenue
Teaneck, NJ 07666


Insticator Inc
2 Park Ave Fl 10
New York, NY 10016-5604


Irving Weiss
1164 Norton Dr
Far Rockaway, NY 11691-1739


Jonathan Altmark
547 Halevy Dr
Cedarhurst, NY 11516-1038


Joshua Grajower
31 Lee Pl
Bergenfield, NJ 07621-4216


Kasowitz Benson Torres LLC
1633 Broadway
New York, NY 10019-6708


Lee Gherman
13608 71st Rd
Flushing, NY 11367-1943


Marc Frohlich
7100 Camino Real Ste 303
Boca Raton, FL 33433-5510


Moshe Weis
Heler Chaim 3/7
Jerusalem, Israel
9372


                                             3
     Case 8-20-72883-reg    Doc 17   Filed 11/04/20   Entered 11/04/20 17:43:15




Nussbaum Sales Corp.401K Pft.Sh.Plan FBO
8-04 Susan Pl
Fair Lawn, NJ 07410-1616


Oren Hizkiya
813 Diplomat Pkwy
Hallandale Beach, FL 33009-3715


Pensco
29 Woodmere Blvd Apt 2E
Woodmere, NY 11598-2103


Preston Harris Group
60 Broad St Ste 3502
New York, NY 10004-2356


PrivCap
7200 Camino Real Ste 200
Boca Raton, FL 33433-5511


Robert Nacher
Nachal Katlav 7
Apartment 10
Ramat Bei


Ron Reiter
Frishman 46, apt 701
Tel Aviv, Israel 6



SAAJ Holding LLC
8674 Palermo St
Hollis, NY 11423-1220




                                           4
     Case 8-20-72883-reg    Doc 17   Filed 11/04/20   Entered 11/04/20 17:43:15




Shaya Semel
841 E Sierra Vista Dr
Phoenix, AZ 85014-1255


Sidney Glanz
614 Colonade Rd
West Hempstead, NY 11552-3102


Simon Baum
11/2 Nachal Alexander
Ramat Bet Shemesh, Israel


Steven Glanz
Nachal Achziv 6/4
Bet Shemesh, Israel


Zackary Dugow
2 Park Ave Fl 10
New York, NY 10016-5604


Zohar, LLC
105 Southmoor Dr
Denver, CO 80220-5957




                                         5
Case 8-20-72883-reg   Doc 17   Filed 11/04/20   Entered 11/04/20 17:43:15
